Opinion by
Hoyt, Associate Justice.
We concur in the denial of the petition for a rehearing in this cause, as we did in the order dismissing the appeal, not because we are satisfied that an appeal will not lie from an order like the one in this case; for as a pure question of law, unin*306fluenced by any decision of this Court, we should doubtless come to the contrary conclusion. But owing to the peculiar-constitution of the Supreme Court of this Territory, as it now exists, and to the unsettled state which would obtain as to the practice in the Territory if we were to hold that appeals will lie in cases like-the one under consideration, and the other two members of said Court hold the contrary, we have come to the conclusion that the public interests will be best subserved if we treat this question as stare decisis, and allow the rule established by the case of McCormick v. The W. W. & C. R. R., 1st Wash. Ty. Reports, 512, to stand as the settled law of the Territory.
I concur: George Turner, Associate Justice.